Exhibit 10.2

 

SECOND AMENDMENT TO THE FIXED PRICE TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE RIO GRANDE NATURAL GAS
LIQUEFACTION FACILITY

 

THIS SECOND AMENDMENT TO THE FIXED PRICE TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE RIO GRANDE NATURAL GAS
LIQUEFACTION FACILITY (this “Amendment”) is made and executed as of the 5th day
of October, 2020 (the “Amendment Effective Date”), by and between Rio Grande
LNG, LLC, a Texas limited liability company (“Owner”) and Bechtel, Oil, Gas and
Chemicals, Inc. a corporation organized under the laws of Delaware
(“Contractor”).

 

RECITALS

 

WHEREAS, Owner and Contractor entered into that certain Fixed Price Turnkey
Agreement for the Engineering, Procurement and Construction of Train 3 of the
Rio Grande Natural Gas Liquefaction Facility dated May 24, 2019, as amended by
that certain First Amendment dated April 22, 2020 (collectively, the
“Agreement”) (capitalized terms defined therein having the same meaning when
used herein).

 

WHEREAS, Owner and Contractor wish to amend the Agreement on the terms set forth
herein.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.     Definition of Final NTP Deadline. In Section 5.2D.3 of the Agreement,
“July 31, 2021” shall be deleted and replaced with “December 31, 2021”.

 

2.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law).

 

3.     Counterparts. This Amendment may be signed in any number of counterparts
and each counterpart (when combined with all other counterparts) shall represent
a fully executed original as if one copy had been signed by each of the Parties.
Electronic signatures shall be deemed as effective as original signatures.

 

4.     No Other Amendment. Except as expressly amended hereby, the terms and
provisions of the Agreement remain in full force and effect and are ratified and
confirmed by Owner and Contractor in all respects as of the Amendment Effective
Date.

 

5.     Miscellaneous Provisions. The terms of this Amendment are hereby
incorporated by reference into the Agreement. This Amendment shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and assigns. The recitals set forth in the recitals above are
incorporated herein by this reference. Captions and headings throughout this
Amendment are for convenience and reference only and the words contained therein
shall in no way be held to define or add to the interpretation, construction, or
meaning of any provision.

 

 

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Owner and Contractor have caused this Amendment to be
executed by their duly authorized representatives as of the Amendment Effective
Date.

 

Owner:

 

RIO GRANDE LNG, LLC

 

By: /s/ Ivan van der Walt

Name: Ivan van der Walt

Title: Vice President

 

 

Contractor:

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

 

 

By: /s/ Steven M. Smith

Name: Steven M. Smith

Title: Principal Vice President

 